The rules of evidence in civil actions govern in proceedings in the name of the state for condemnation of vehicles used in the transportation of prohibited liquors. 33 C. J. p. 687; Dowda v. State, 203 Ala. 441, 83 So. 324; Toole v. State,170 Ala. 41, 54 So. 195.
No predicate was required for the introduction of the declarations of the owner tending to connect him with the illegal act. They are admissible as declarations against interest in civil actions, not as confessions in criminal prosecutions.
Evidence of good character of the owner and claimant in the proceeding, either *Page 103 
generally or as regards handling and dealing in liquors, was properly rejected. Drummond v. Drummond, 212 Ala. 242,102 So. 112, 114; Greenwood Café v. Walsh, 15 Ala. App. 519,74 So. 82; 22 C. J. p. 473, § 564.
That liquors were being transported in the car, and that the owner was in the car at the time is not denied. The evidence fully supports the charge that the owner was participating, or was acquiescing in such transportation by his friend and traveling companion.
Affirmed.
ANDERSON, C. J., and SAYRE and GARDNER, JJ., concur.